Citation Nr: 1027920	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  06-36 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a left flank disability 
(characterized as myositis of the left flank).

2.  Entitlement to service connection for a right ankle 
disability.

3.  Entitlement to service connection for a right knee 
disability, including as secondary to a right ankle disability.

4.  Entitlement to service connection for a neck disability, 
including as secondary to a service-connected lumbosacral spine 
disability.

5.  Entitlement to a disability rating greater than 20 percent 
after November 1, 2009, for a lumbosacral spine disability 
(characterized as degenerative joint disease of the lumbosacral 
spine (claimed as chronic back pain and pulled muscle in lower 
part of back/muscle spasms)).

6.  Whether a rating reduction from 30 percent to 20 percent 
effective November 1, 2009, for a lumbosacral spine disability 
(characterized as degenerative joint disease of the lumbosacral 
spine (claimed as chronic back pain and pulled muscle in lower 
part of back/muscle spasms)) was warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from January 1973 to March 1979.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied, in pertinent part, the Veteran's 
claims of service connection for a right knee disability and for 
a left flank disability.  This decision was issued to the Veteran 
and his service representative in March 2006.  A Travel Board 
hearing was held at the RO in December 2009 before the 
undersigned Veterans Law Judge and a copy of the hearing 
transcript has been added to the claims file.

In an April 2006 rating decision, the RO granted the Veteran's 
claim of service connection for a lumbosacral spine disability 
and assigned a 30 percent rating effective November 21, 2005.  
This decision was issued to the Veteran and his service 
representative in May 2006.  It was not appealed and became 
final.  38 U.S.C.A. § 7105 (West 2002).

This matter also is on appeal of a May 2009 rating decision in 
which the RO denied the Veteran's claims of service connection 
for a right ankle disability and for a neck disability.  The RO 
also proposed to reduce the disability rating assigned for the 
Veteran's service-connected lumbosacral spine disability from 
30 percent to 20 percent.

In an August 2009 rating decision, the RO reduced the disability 
rating assigned for the Veteran's service-connected lumbosacral 
spine disability from 30 percent to 20 percent effective 
November 1, 2009.  The Veteran disagreed with this decision in 
November 2009, seeking a disability rating greater than 
20 percent after November 1, 2009, for a lumbosacral spine 
disability and challenging the proposed reduction as improper.

The issues of entitlement to service connection for a neck 
disability, entitlement to a disability rating greater than 
20 percent after November 1, 2009, for a lumbosacral spine 
disability (characterized as degenerative joint disease of the 
lumbosacral spine (claimed as chronic back pain and pulled muscle 
in lower part of back/muscle spasms) and whether a rating 
reduction from 30 percent to 20 percent effective November 1, 
2009, for a lumbosacral spine disability was warranted are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action is 
required on his part.




FINDINGS OF FACT

1.  The competent medical evidence shows that the Veteran does 
not experience any current left flank or right ankle disability 
which could be attributed to active service.

2.  The competent medical evidence shows that the Veteran's 
current right knee disability is not related to active service.


CONCLUSIONS OF LAW

1.  A left flank disability (characterized as myositis of the 
left flank) was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304 (2009).

2.  A right ankle disability was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304 (2009).

3.  A right knee disability was not incurred in active service 
and was not caused or aggravated by a right ankle 
disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

In letters issued in December 2005, May 2008, and in February and 
November 2009, VA notified the appellant of the information and 
evidence needed to substantiate and complete her claims, 
including what part of that evidence she was to provide and what 
part VA would attempt to obtain for her.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  These letters informed the appellant 
to submit medical evidence relating the claimed disabilities to 
active service and noted other types of evidence the Veteran 
could submit in support of her claims.  The Veteran also was 
informed of when and where to send the evidence.  After 
consideration of the contents of these letters, the Board finds 
that VA has satisfied substantially the requirement that the 
Veteran be advised to submit any additional information in 
support of her claims.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

Additional notice of the five elements of a service-connection 
claim was provided in March and June 2006 and in the May 2008 and 
February and November 2009 VCAA notice letters, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  As will be explained below in greater detail, the 
evidence does not support granting service connection for a left 
flank disability, a right ankle disability, or a right knee 
disability, including as secondary to a right ankle disability.  
Thus, any failure to provide notice as to the disability rating 
or the effective date under the VCAA cannot be considered 
prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The claimant also has had the opportunity 
to submit additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out 
that the Veterans Court held that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  In this case, with respect to the Veteran's service 
connection claims for left flank and right knee disabilities, 
notice as to what is necessary in order to grant service 
connection was issued in December 2005 and the claims were 
adjudicated in February 2006.  These claims were readjudicated in 
September 2009.  With respect to the Veteran's service connection 
claim for a right ankle disability, notice as to what is 
necessary to in order to grant service connection was issued in 
May 2008 and in February 2009.  This claim was adjudicated in May 
2009 and readjudicated in October 2009.  All of the Veteran's 
claims were readjudicated in February 2010.

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and affording 
her the opportunity to give testimony before the Board.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file; the Veteran has not contended otherwise.  

As to any duty to provide an examination and/or seek a medical 
opinion, the Board notes that in the case of a claim for 
disability compensation, the assistance provided to the claimant 
shall include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion shall be 
treated as being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information and 
lay or medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of disability; 
and indicates that the disability or symptoms may be associated 
with the claimant's act of service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Veteran has been provided with VA examinations which address 
the nature and etiology of her right knee disability.  There is 
no competent evidence, other than the Veteran's statements, which 
indicates that she experiences any current left flank or right 
ankle disability.  Nor is there any competent evidence, other 
than her statements, which indicates that any of her claimed 
disabilities may be associated with service.  The Veteran is not 
competent to testify as to etiology of any of these disabilities 
as they require medical expertise to diagnose.  Thus, 
examinations are not required.  In summary, VA has done 
everything reasonably possible to notify and to assist the 
Veteran and no further action is necessary to meet the 
requirements of the VCAA.

The Veteran contends that she incurred left flank, right ankle 
and right knee disabilities during active service.  She testified 
that she had injured her right ankle and right knee when a 
produce rail fell on her right leg while she was working at the 
commissary.  She also testified that she could not remember when 
she had injured her left flank or whether she was receiving 
current treatment for any left flank problems.  She testified 
further that, whenever she experienced right ankle pain, her 
right knee also swelled up and bothered her.  She alternatively 
contends that her right ankle disability caused her to 
experienced a right knee disability.

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection also may be established on a secondary basis 
for a disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  See 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition also is 
compensable under 38 C.F.R. § 3.310(a).  See also Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  Reasonable doubt is one which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against 
the Veteran's claim of service connection for a left flank 
disability (characterized as myositis of the left flank).  The 
Board acknowledges initially that the Veteran was treated for 
myositis of the left flank and received a temporary physical 
profile for this disability while on active service in August 
1976.  There is no indication from a review of the Veteran's 
voluminous service treatment records that she was diagnosed as 
having a chronic left flank disability at any time during active 
service, however.  No physical problems were noted on her 
separation physical examination in January 1979.  There also is 
no indication in the Veteran's post-service VA and private 
treatment records that she has complained of or received 
treatment for any left flank disability since her separation from 
active service in March 1979.  The Veteran has no current 
diagnosis of a left flank disability which could be attributed to 
active service.  A service connection claim must be accompanied 
by evidence which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service 
connection is not warranted in the absence of proof of current 
disability.  The Veteran has not identified or submitted any 
competent medical evidence showing that she experiences any 
current left flank disability which could be attributed to active 
service.  Absent such evidence, the Board finds that service 
connection for a left flank disability (characterized as myositis 
of the left flank) is not warranted.

The Board also finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for a right 
ankle disability.  The Veteran has contended that she injured her 
right ankle while working at a base commissary during active 
service when a produce rail fell on her and she fell to the 
ground.  Despite the Veteran's assertions to the contrary, it 
appears that she was not diagnosed as having a right ankle 
disability at any time during active service.  Her service 
treatment records show only that she was treated in April 1976 
for a bruised right shin following this in-service accident at 
the commissary.  She was diagnosed as having right lower leg 
swelling of the muscle-hematoma.  No right ankle problems were 
noted on a periodic physical examination in May 1976, just one 
month after her in-service accident.  There also were no right 
ankle problems noted at the Veteran's separation physical 
examination in January 1979.  Further, there is no indication in 
the Veteran's post-service VA and private treatment records that 
she has complained of or received treatment for any right ankle 
disability since her separation from active service in March 
1979.  Although she has been seen by private examiners for 
orthopedic disabilities other than in her right ankle since her 
service separation, the Veteran has no current diagnosis of a 
right ankle disability which could be attributed to active 
service.  A service connection claim must be accompanied by 
evidence which establishes that the claimant currently has a 
disability.  See Rabideau, 2 Vet. App. at 144, and Brammer, 3 
Vet. App. at 225.  Service connection is not warranted in the 
absence of proof of current disability.  Further, although the 
Veteran was diagnosed as having right ankle pain following VA 
outpatient treatment in September 2005, subsequent VA outpatient 
treatment records failed to confirm this diagnosis.  
Additionally, the Board notes that the presence of a mere symptom 
(such as pain) alone, absent evidence of a diagnosed medical 
pathology or other identifiable underlying malady or condition 
that causes the symptom, does not qualify as disability for which 
service connection is available.  See generally Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999); vacated in part and 
remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 
239 F.3d 1356 (Fed. Cir. 2001).  The Veteran has not identified 
or submitted any competent medical evidence showing that she 
experiences any current right ankle disability which could be 
attributed to active service.  Absent such evidence, the Board 
finds that service connection for a right ankle disability is not 
warranted.

The Board also finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for a right 
knee disability, including as secondary to a right ankle 
disability.  The Board has found that the Veteran currently does 
not experience any right ankle disability which could be 
attributed to active service.  The Veteran has contended that she 
injured her right knee at the time of her in-service accident in 
April 1976.  As noted above, however, the Veteran's service 
treatment records show only that she injured her right lower leg 
and right shin at the time of this in-service accident.  There 
otherwise is no indication in the Veteran's service treatment 
records that she complained of or was treated for a right knee 
disability at any time during active service, including as a 
result of a right ankle disability.  The Board acknowledges that 
the Veteran's post-service private treatment records show that 
she was treated for a right knee disability (variously diagnosed 
as degenerative joint disease and osteoarthritis) in 2001, 2004, 
and in 2005.  The Board notes, however, that the Veteran did not 
report to any of the private examiners who treated her for a 
right knee disability that she had injured her right knee during 
active service.  None of these examiners related the Veteran's 
current right knee disability to active service as well.  The 
Board also notes that, although the Veteran reported an in-
service right knee injury to the VA examiner who saw her in 
September 2005, and although she was diagnosed as having right 
knee pain at that time, this VA examiner did not relate the 
Veteran's right knee pain to active service.

The competent medical evidence shows that, although the Veteran 
currently experiences a right knee disability, it is not related 
to active service and was not caused or aggravated by a right 
ankle disability.  On VA examination in July 2009, the VA 
examiner stated that he had reviewed the claims file, including 
the Veteran's service treatment records, and noted her April 1976 
injury to the right shinbone.  The Veteran was unable to answer 
the VA examiner's question of when her right knee trouble began, 
although she said that it began to be symptomatic possibly around 
the year 2000.  The VA examiner noted that the Veteran used a 
right knee support and a cane, although the cane was for her 
total body, including her lower back problems.  There was no 
evidence of any pathology in the right lower leg in the area of 
the in-service bruise.  Following physical examination of the 
Veteran's right knee, the VA examiner opined that the Veteran had 
degenerative arthritis of the right knee but this was not due to 
the in-service bruising in 1976.  The VA examiner stated that the 
Veteran's in-service injury had nothing to do with the 
degenerative arthritis which became symptomatic 25 years later in 
the right knee.  This examiner also stated that the Veteran had 
osteoarthritis but that also was not related to her in-service 
injury.  The Veteran has not identified or submitted any evidence 
showing that her current right knee disability is related to 
active service.  Nor has she identified or submitted any evidence 
showing that a right ankle disability, which is not related to 
active service, caused or aggravated her current right knee 
disability.  There is no competent opinion of record other than 
the VA examiner's negative nexus opinion in July 2009 concerning 
the contended causal relationship between the Veteran's current 
right knee disability and active service.  In summary, the Board 
finds that service connection for a right knee disability, 
including as secondary to a right ankle disability, is not 
warranted.

In reaching the above conclusions, the Board acknowledges 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), in which 
the Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation but extends to the 
first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.  

Although the Veteran is competent to testify as to what happened 
to her in service (i.e., that she was injured at the commissary), 
the Board has found that her testimony and lay statements that 
she injured her right knee, right ankle, and/or her right lower 
leg are not credible in light of the contemporaneous service 
treatment records showing only that she bruised her shinbone at 
the time of this accident.  The Veteran has not shown that she 
has the expertise required to diagnose any of her claimed 
disabilities.  Nor is the Veteran competent to offer an opinion 
regarding any causal relationship between any of her claimed 
disabilities and active service.  Again, there is no 
documentation of any findings with respect to disabilities of the 
left flank or right ankle in service.  While the Veteran's 
contentions have been considered carefully, these contentions are 
outweighed by the medical evidence of record showing no current 
left flank or right ankle disability which could be related to 
active service and no medical nexus between her current right 
knee disability and active service.

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left flank disability 
(characterized as myositis of the left flank) is denied.

Entitlement to service connection for a right ankle disability is 
denied.

Entitlement to service connection for a right knee disability, 
including as secondary to a right ankle disability, is denied.


REMAND

The Board finds that an examination and opinion is required 
before the claim for service connection for a neck disability, to 
include as secondary to the Veteran's service connected 
lumbosacral spine disability can be adjudicated.  An examination 
is necessary to determine the diagnosis of a neck disability, if 
any, and to determine its relationship to the lumbosacral spine 
disability.

As noted in the Introduction, in an August 2009 rating decision, 
the RO reduced the disability rating assigned for the Veteran's 
service-connected lumbosacral spine disability from 30 percent to 
20 percent effective November 1, 2009.  The Veteran disagreed 
with this decision in November 2009 and contended that she was 
entitled to an increased rating for a lumbosacral spine 
disability effective November 1, 2009, and that the rating 
reduction from 30 percent to 20 percent effective on that date 
was invalid.  To date, however, the RO has not issued an SOC on 
either of these claims.  Where a claimant files a notice of 
disagreement and the RO has not issued an SOC, the issue must be 
remanded to the RO for an SOC.  See Manlincon v. West, 12 Vet. 
App. 238, 240-241 (1999).  Thus, the Board finds that, on remand, 
the RO/AMC should issue an SOC on the issues of entitlement to a 
disability rating greater than 20 percent after November 1, 2009, 
for a lumbosacral spine disability and whether a rating reduction 
from 30 percent to 20 percent effective November 1, 2009, for a 
lumbosacral spine disability was warranted.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should schedule the Veteran 
for an examination to determine the nature 
and etiology of her neck disability, if any.  
The claims file must be made available to the 
examiner.  All necessary tests should be 
conducted.  If a neck disability is 
diagnosed, the examiner is requested to offer 
an opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that the Veteran's neck disability was 
caused or aggravated by her service-connected 
lumbosacral disability.  A complete rationale 
for any opinion offered should be provided.

2.  Adjudicate the issues of entitlement to a 
disability rating greater than 20 percent 
after November 1, 2009, for a lumbosacral 
spine disability (characterized as 
degenerative joint disease of the lumbosacral 
spine (claimed as chronic back pain and 
pulled muscle in lower part of back/muscle 
spasms) and whether a rating reduction from 
30 percent to 20 percent effective November 
1, 2009, for a lumbosacral spine disability 
was warranted and issue an SOC to the Veteran 
and her service representative/  See 
Manlincon v. West, 12 Vet. App. 238, 240-241 
(1999).  These issues should be returned to 
the Board only if the Veteran perfects a 
timely appeal.

3.  The RO/AMC should then readjudicate the 
claim for service connection for a neck 
disability.  If it remains denied, the RO or 
AMC should issue a supplemental statement of 
the case to the Veteran and her 
representative before the claims file is 
returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


